IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 DONALD M YEAGER,                                : No. 92 WM 2020
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 BEAVER COUNTY COURT OF COMMON                   :
 PLEAS,                                          :
                                                 :
                     Respondent                  :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED,

WITHOUT PREJUDICE to Petitioner to file a subsequent motion for credit for time served

in the Court of Common Pleas of Beaver County. It is further noted that the representation

provided by Attorney Edward A. Knafelc, Petitioner’s guilty plea counsel, may have

ceased as of May 2018. See Pa.R.Crim.P. 120(a)(4) (in defining the duration of an

attorney’s representation of a criminal defendant, indicating that the attorney’s

appointment continues through direct appeal); Commonwealth v. Olson, 218 A.3d 863

(Pa. 2019) (stating that, when a criminal defendant does not pursue an appeal from his

or her judgment of sentence, that judgment becomes final 30 days following its entry).

      The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Beaver County.